Citation Nr: 1028490	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits for tinea corpus.

3.  Entitlement to accrued benefits for right foot plantar wart.

4.  Entitlement to accrued benefits for a kidney disability.

5.  Entitlement to accrued benefits for chronic obstructive 
pulmonary disease (COPD).

6.  Entitlement to accrued benefits for chronic sore throat.

7.  Entitlement to accrued benefits for hypertension.

8.  Entitlement to accrued benefits for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from July 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 and January 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran died in March 2004 as a result of pneumonia.  The 
death certificate lists other significant conditions contributing 
to death, but not resulting in the underlying cause as renal 
failure, COPD, diabetes, and vancomycin-resistent enterococci of 
the peritonitis.  At the time of his death, the Veteran was 
service connected for tinnitus, rated as 10 percent disabling, 
and right hearing loss, which was noncompensable.  The appellant 
contends that the Veteran's death was caused by his active 
service or service-connected disabilities.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA notice 
for DIC claims under 38 U.S.C.A. § 1310 must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected claim; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The VCAA 
letter sent to the appellant in this case did not provide her 
with information regarding the Veteran's service-connected 
disabilities.  This must be done on remand.

The appellant seeks entitlement to accrued benefits for hearing 
loss, a pulmonary disorder, chronic sore throat, tinea corpus, 
plantar wart, a kidney disorder, and hypertension.  The Board 
finds that a February 2009 statement, submitted by the appellant, 
constitutes a notice of disagreement with the January 2009 
decision denying accrued benefits.  38 C.F.R. § 20.201.  As such, 
the RO should issue a statement of the case (SOC) in response to 
this disagreement.  It is noted that where a claimant files a 
notice of disagreement and the RO has not issued a SOC, the issue 
must be remanded to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Additionally, unless the Veteran 
files a timely substantive appeal in response to the SOC, the 
Board will not have jurisdiction.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  The AMC must send the appellant a letter 
providing her the notice required under Hupp 
v. Nicholson, specifically identifying the 
conditions for which the Veteran was service-
connected at the time of his death and 
providing an explanation of the evidence and 
information required to substantiate a DIC 
claim based on that previously service-
connected condition.  The RO must also 
provide notice regarding the effective date 
of any award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006). 
 
2.  The AMC should issue a statement of the 
case on the matter of entitlement to accrued 
benefits.  If the appellant timely perfects 
an appeal of this issue, this matter should 
be returned to the Board for further 
consideration, in accordance with appropriate 
appellate procedures. 
 
3.  Thereafter, the AMC should readjudicate 
the appellant's claim. If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


